UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
____________________________________________

CHRISTINE SARACENI,

                              Plaintiff,

v.                                                           Case No.: 19-CV-1152

M&T BANK CORPORATION,

                       Defendant.
____________________________________________

                     DECLARATION OF JODYANN GALVIN
                       IN OPPOSITION TO PLAINTIFF’S
                    MOTION TO QUASH AND FOR SANCTIONS

               Jodyann Galvin, under penalty of perjury and pursuant to 28 U.S.C. § 1746,

declares the following to be true and correct:


               1.      I am an attorney with Hodgson Russ LLP, counsel for Defendant M&T

Bank Corporation (“M&T”). I submit this declaration in opposition to Plaintiff’s Motion to

Quash.

               2.      On February 8, 2021, Hodgson Russ emailed a notice copy to Mr. Brady

of a subpoena to Richard Downs, a former M&T employee and member of its Reverse Mortgage

Department. Also on February 8, Hodgson Russ emailed Mr. Downs’s counsel, William

Drexler, a partner with the firm of Baldwin, Sutphen & Frateschi, and asked if he would accept

service on behalf of Mr. Downs.

               3.      The subpoena, attached here as Exhibit 1, seeks the following documents:
                      1.     All communications between You and the attorneys
                             and staff of Hagerty & Brady, including, but not
                             limited to, Michael Brady, Daniel Brady, and Kasia
                             Kmiotek. This includes any draft affidavits,
                             declarations, or sworn statements prepared by
                             Hagerty & Brady or anyone from Hagerty & Brady
                             delivered to You or your counsel, William Drexler,
                             and any emails or letters between the attorneys and
                             staff of Hagerty & Brady, on the one hand, and you
                             or Mr. Drexler, on the other hand.

                      2.     All communications between You and Christine
                             Saraceni and /or James Saraceni concerning: (a)
                             your employment at M&T Bank; (b) the termination
                             of your employment at M&T Bank; (c) your receipt
                             of severance pay from M&T Bank; (d) M&T
                             customer or client lists; and/or (d) Ms. Saraceni’s
                             lawsuit filed against M&T from July 1, 2019 to the
                             present. This includes any communications on
                             which you are author, addressee, or a copied party.


              4.      On February 9, 2021, Ms. Saraceni filed a motion seeking an order to

quash the subpoena, sanctions upon M&T and such further relief as the Court deems appropriate.

Ms. Saraceni asserts that information requested in the subpoena is protected from disclosure

because it is the work product of the firm of Hagerty & Brady. Dkt. 132.


              5.      On February 11, 2020, Mr. Drexler stated to our firm that he understood

there was a motion about the subpoena pending. Mr. Drexler was instructed by our firm to not

respond to the subpoena until the Court resolved the current motion.


              6.      On February 12, 2020, Mr. Drexler agreed to accept service of the

subpoena on behalf of Mr. Downs.


              7.      Attached as Exhibit 2 is a copy of an October 14, 2020 letter from me to

the Honorable Jeremiah J. McCarthy. This letter is the subject of an accompanying sealing
                                              -2-
motion as it relates to proceedings conducted by the Court concerning the District’s ADR Plan.

Daniel Brady and Michael Brady were copied on that letter. Tab 1 to my letter includes

documents that were produced in discovery and are attached separately here.


               8.     Specifically, attached as Exhibit 3 is a July 20, 2020 email from Daniel

Brady to Richard Downs. And attached as Exhibit 4 is an email chain which contains a July 22,

2020 email from Mr. Downs to Meghan Frank, Senior Employee Specialist for M&T. Exhibit 4

reflects that Mr. Downs forwarded the email from Mr. Brady (Exhibit 3 above) to Ms. Frank.

These documents are from M&T’s production of documents. Mr. Downs produced some of

these same email transmissions when he produced documents in response to Ms. Saraceni’s

subpoena.


               9.     The Court conducted two proceedings on October 15 and October 16,

2020 related to the ADR Plan in which Mr. Downs and his counsel were put at issue before this

Court. The transcripts of those proceedings are attached as Exhibits 5 and 6, respectively. Those

proceedings related to the ADR Plan and were conducted under seal by this Court. They are

therefore the subject of an accompanying sealing motion.


               10.    Attached as Exhibit 7 is a copy of a February 11, 2021 letter from me to

Mr. Brady. Mr. Brady’s response, dated February 23, 2021 is attached as Exhibit 8.

               11.    On October 6, 2020, I had a telephone conversation with William Drexler.

Mr. Drexler stated he was contacted by Mr. Downs in connection with an overture made to Mr.

Downs by Mr. Brady a few months before. Mr. Drexler stated that Mr. Brady had repeatedly

requested Mr. Downs to sign an affidavit. Mr. Drexler stated that the draft affidavit’s content

                                               -3-
included a statement by Mr. Downs that when Mr. Downs learned that his position was being

eliminated he either downloaded or emailed to himself at least one client or contact list.

Dated: February 24, 2021



                                                          s/Jodyann Galvin
                                                           Jodyann Galvin




                                               -4-


002000.11239 Litigation 15778194v1
EXHIBIT 1
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                     WESTERN DISTRICT OF NEW YORK

                   CHRISTINE SARACENI
                               Plaintiff
                          v.                                                           Civil Action No. 19-CV-1152
                M&T BANK CORPORATION

                              Defendant

                        SiJBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                           OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                                           RICHARD DOWNS
                                                  5041 Bradbury Drive, Syracuse, New York 13215
                                                       (Name ofperson to whom this subpoena is directed)

       Production: YOU ARE COli~IMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:See attached Exhibit A



 Place: Hodgson Russ LLP                                                                Date and Time:
        140 Pearl Street, Suite 100
                                                                                                             02/26/2021 5:00 pm
        Buffalo, New York 14202

     ~ Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:




       The following provisions of Fed. R. Civ. P. 45 are attached —Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        02/08/2021

                                  CLERK OF COURT
                                                                                           ~~ .
                                                                                                                    /s/ Pauline T. Muto
                                           Signature of Clexk or Deputy Clerk                                        Attorney's signature


The name, address, e-mail address, and telephone number of the attorney representing (name ofparry)                                     Defendant
M&T Bank Corporation                                                                              ,who issues or requests this subpoena, are:
Jodyann Galvin and Pauline Muto, Hodgson Russ LLP, 140 Pearl Street, Suite 100, Buffalo, NY 14202.

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Peanit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert's opinion or information that does
                                                                                   not describe specific occiurences in dispute and results from flee expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing. or
regulazly transacts business in person; or                                         modifying a subpoena, order appeazance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party's officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
  (2) For Otlter Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or               (1) Producing Documents or Electronically Stared Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regulazly transacts business in person; and                           informarion:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinazily maintained or in a reasonably usable form or forms.
subpoena. The court for the districf where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney's fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appeaz for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or           (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to            (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.       under a claim that it is privileged or subject to protection as trial-prepazation
The objection must be served before the eazlier of the time specified for         material must:
compliance or 14 days after the subpoena is served. If an objection is made,          (i) expressly make the claim; and
the following rules apply:                                                            (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party        tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an           privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                          (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the       subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party's officer from     trial-prepazation material, the person making the claim may notify any party
significant expense resulting from compliance.                                    that received the information of the claim and the basis for it. After being
                                                                                  notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena                                             information and any copies it has; must not use or disclose the information
   (A) When Required On timely morion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                      information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                              present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits              compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                          produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no     resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted To protect a person subject to or affected by a               The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential reseazch,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
                                                  FXHTRTT A

           1.          All communications between You and the attorneys and staff of Hagerty &Brady,
                       including, but not limited to, Michael Brady, Daniel Brady, and Kasia Kmiotek.
                       This includes any draft     davits, declarations, or sworn statements prepared by
                       Hagerty &Brady or anyone from Hagerty &Brady delivered to You or your
                       counsel, William Drexler, and any emails or letters between the attorneys and staff
                       of Hagerty &Brady, on the one hand, and you or Mr. Drexler, on the other hand.

           2.          All communications between You and Christine Saraceni and /or James Saraceni
                       concerning: (a) your employment at M&T Bank; (b) the termination of your
                       employment at M&T Bank; (c) your receipt of severance pay from M&T Bank; (d)
                       M&T customer or client lists; and/or (d) Ms. Saraceni's lawsuit filed against M&T
                       from July 1, 2019 to the present. This includes any communications on which you
                       are author, addressee, or a copied party.




002000.11239 Litigation 15759286v1
    Case 1:19-cv-01152-LJV-JJM            Document 106 Filed 12/22/20 Page 1 of 11




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


CHRISTINE SARACENI,


                                       Plaintiff,

        ►~                                                            Case No.: 19-cv-1152

M&T BANK CORPORATION,


                                       Defendant.



                     CONFIDENTIALITY STIPULATION AND ORDER



       The Court, Ending that the parties to this case may request or produce infoi7nation

involving trade 'secrets or other confidential research, development, commercial, proprietary, or

otherwise sensitive information, enters the following protective order pursuant to Federal Rule of

Civil Procedure.26(c)(1), upon the stipulation of the parties, by then undersigned counsel, as

follows:

               1.      As used in this Stipulation and Order, the term "Confidential Information"

includes any material or information ("Material") that is disclosed in the course of discovery

proceedings in Ehis action by Ms. Saraceni or any non-party to this action or M&T that is deemed

in good faith by the disclosing party to be information concerning a person's business operations,

processes, and technical and development information within the scope- of Rule 26(c)(1)(G), and

that at or before the time of disclosure, or otherwise pursuant to the terms of this Stipulation and
    Case 1:19-cv-01152-LJV-JJM Document 106 Filed 12/22/20 Page 2 of 11




Order, has been designated as "Confidential" or "Highly Conf dential" in one or. more of the

following ways:

                       a.        Information set forth in an interrogatory may be so designated by

including a clear statement in the answer that.the answer is "Confidential" or "Highly

Confidential."

                       b.        Information contained in any document or part thereof may be so

designated by marking the words "Confidential" or "Highly Confidential" on each page of the

document and all copies of it.

                       c.        Information co.i~tained in an answer to any question asked during

an oral deposition may be designated "Confidential" or "High1~ Confidential" by a statement

made on the record during the course of the deposition on the same day that the answer is .given

or by a writing served by e-mail or first class mail within twenty. business days of receiving d1e

deposition transcript.. All testimony shall be deemed "Confidential" until that 20-day period has

expired. After that 20-day period has expired, only that testimony that has been designated as

"Confidential" or "Highly Confidential" according to the above-listed procedures shall be

deemed "Confidential" or "Highly Confidential" in accordance with this Stipulation and Order.

The. court reporter or stenographer shall bind the "Confidential" or "Highly Confidential"

testimony in separate volumes and niarlc the face of the transcript to indicate its confidential

nature and production pursuant to this Stipulation and Order.

                 2.    Information is not "Confidential" or "Highly Confidential" if it is known

or generally available to the public, was not treated as confidential by the party before producing

                                                 ~►~
    Case 1:19-cv-01152-LJV-JJM Document 106 Filed 12/22/20 Page 3 of 11




it, would not plausibly cause competitive 'harm to the producing party, was known to the

recipient without obligation of confidentiality before the producing party disclosed it, o.r to the

extent that Such disclosure is or was required by any law or regulation, any order of any court of

competent jurisdiction or any competent judicial, governmental or regulatory body.

                        Conf dential Information disclosed during the course of discovery

proceedings in this action shall be subject to the following requirements:.

                       a.      Confidential Information shall be used only for purposes of this

action:

                       b.      Confidential Information shall not be used.for any business or

commercial purposes.

                       c.      Confidential Information shall be disclosed only to the following

persons and only insofar as i.t is reasonably necessary to the prosecution or defense of this_ action:

                               (1)     A party and its employees, officers, and directors;

                               (2)     Attorneys of record for the party, including any attorneys

employed or retained by a law £irm of record that represents the party and in-house counsel for a

P~Y~

                               (3)     Secretarial, clerical, and paralegal personnel employed full-

time: orpart-tim.e by attorneys or a law firm that represents the party seeking the information;




                                                -3-
    Case 1:19-cv-01152-LJV-JJM Document 106 Filed 12/22/20 Page 4 of 11




                               (4)     Independent expert witnesses, advisors, and consultants

retained in connection with this action, and their full or parttime technical, secretarial, or clerical

staff, or other personnel;

                               (5)     Non-party witnesses to the extent provided in paragraph 15,

below;

                               (6)     Court reporters or stenographers engaged to record

deposition testimony, and their employees; and

                               (7)     Suclz other persons as may be. authorized .by agreement of

the parties or. by the Court upon motion of any party.

                       d.      If Confidential Information is disclosed to any person other than in

the manner authorized by this Stipulation and Order, the person responsible for the disclosure

shall, immediately upon learning of such disclosure, inform the parties of all pertinent facts

relating to such disclosures and use their best efforts to retrieve the Confidential Information.

                       e.      Conf dential Information shall. not be electronically transmitted or

physically transported to anywhere outside the United States of America.

               4.      A copy of this Stipulation and Order shall be delivered to each _person

within categories 1 and 4 of.paragraph 3(c) above to whom a disclosure of Confidential

Information is made, at or before the time of disclosure, and no disclosure sha11 be made to such

person unless and. u~~til such person agrees in writing to be bound by the peovisions of this

Stipulation and Order as provided in the "Agreement to be Bound by Con~clentiality Stipulation

and Order" attached as Exhibit A.
                                                 -4-
   Case 1:19-cv-01152-LJV-JJM Document 106 Filed 12/22/20 Page 5 of 11




               5.      Any pexson who receives Confidential Information pursuant fo this

Stipulation and Order may not disclose that ir►forcnation except to the persons designated

hereinabove and to the extent permitted herein.

               6.      Secondary documents, including but not limited to, notes, memoranda,

analgses, and briefs that are prepared from any Material that contains Confidential Information

shall be treated'in the same fashion as the underlying Material.

                       If a recipient disputes a producer's designation of information as

Con~id.ential or Highly Confidential, the recipient shall notify the producer in writing of the basis

for the. dispute, identifying the specific documents or things as to which the designation is

disputed. The recipient and the producer shall then meet and confer to attempt to resolve the

dispute without involvement of the Court. If the parties cannot resolve their disagreement, the

Confidential designation will expire fourteen (14) days after notice of the dispute, unless within

that 14-day period, or other period of time as the parties may agree, the producer.files a.motion

with the. Court to maintain. the producer's Confidential designation. The producer bears the

burden of proving that the information is proper(.y designated as Confidential or Highly

Confidential. In the event such an application is made, the information shall remain subject to

the producer's confidentiality designation until the Court rules on the dispute. A party's failure

to contest a designation of information as Confidential or ,Highly Confidential is not an

a8mission that the information was properly designated as such.

               8.      Tlie provisions of this Stipulation and Order shall not be construed. as

preventing:


                                                -5-
   Case 1:19-cv-01152-LJV-JJM             Document 106 Filed 12/22/20            Page 6 of 11




                       a.      Any disclosure of Confidential Information by the parties

designating the information as such. in any other action; or


                       b.      Any disclosure of Confidential Information to any judge, law

clerk, or employee of this Court. for purposes of this action, subject to paragraph 10 below.

                       Confidential Information designated as "Highly Confidential" is

information that a party believes in good faith meets the requirements for sealing as set forth in

Fed. R. Civ. P. 5.2, Local Rule 53, atld applicable caselaw.


               10.     This protective Order does not, by itself, authorize the filing of any

document under seal, which shall be governed by in Fed. R. Civ. P. 5.2, Local Rule 5:3, the

associated CM/EGF Administrative Procedures Guide, and applicable caselaw. However,. a

party seeking to file materials containing information that has been designated Highly

Coiifiiiential, as an exhibit or otherwise, shall make an application to the Court under Local Rule

5..3 to file such materials under seal and, with permission of fhe Court, file those specific

materials under seal electronically, or seek to .have the "Highly Confidential Information"

designation removed as set forth in paragraph '1, above.


               11.     Inadvertent disclosures of material protected by the attorney-client

privilege or the work product doctrine sI~all be handled in accordance with. Federal Rule of

Evidence 502 and Federal. Rule of Civil Procedure 26(b)(5)(B).

               12.     An inadvertent failure to designate Material as Confidential Information

does not waive the designaXing party's right to secure protection for such Material. If Material is

appropriately designated as Confidential Information after the Material was initially produced,
    Case 1:19-cv-01152-LJV-JJM            Document 106 Filed 12/22/20 Page 7 of 11




the receiving party, upon being Timely notified of the designation, must treat the Material in

accordance with this Stipulation and Order, including retrieving all copies and excerpts of any

re-designated Material from persons not entiiled to receive it.



                13.     In the event production of documents and/or testimony is sought by

subpoena from anon-party, the party issuing the subpoena shall notify the non-party of this

Stipulation and Order. The non-party may also designate material and testimony as

"Confidential". or °`Highly Confidential Infor►nation" under this Stipulation and Order. The party

issuing the subpoena shall forward a copy of all documents produced in response.to the subpoena

to opposing counsel. If opposing counsel determines'that such documents include

".Confidential" or "Highly Confidential Information" materials, opposing counsel may designate

such documents accordingly, within 20 days after receipt. All documents and materials

produced in response to subpoenas directed to no.n-parties shall be deemed "C.onfidential" until

that 20-day period has expired notwithstanding whether the non-party has made such a

designation. After. that 20-day period has expired,. only those documents or materials that have

been designated as "Confidential" or "Highly Confidential Information" according to the above-

listed procedures shall be deemed Confidential Information in accordance with this Stipulation

and Order.

               14.     I.f any of the parties' Confidential Information is the subject of, or

responsive to, a subpoena, court order, or rule requiring its disclosure, the party seeking to

comply with the subpoena, court order, or rule will provide notice to the producing party through

its counsel as soon as .reasonably practicable to allow the producing party a reasonable

                                                -7-
   Case 1:19-cv-01152-LJV-JJM Document 106 Filed 12/22/20 Page 8 of 11




opportunity to seek appropriate relief from the Court, including, but not limited to, a. motion for a

protective order.

                15.     Witnesses at depositions taken during this action may be shown any

Confidential Information without restriction during the course of their deposition and a party's

ability to use, exhibit, or disclose such Material at depositions taken in this action shall not be

limited. Such use will not be deemed a waiver of the provisions of this Stipulation and Order.

The party using Confidential Information during a deposition shall notify the court reporter of

this Stipulation and Order. Whenever Confidential Information is to be discussed or disclosed in

a deposition, any party that discussed. or disclosed the Confidential Information may require the

exclusion from the room of any person who is not. entitled to receive the Confidential

Information under this Stipulation and Order, except the witness, his or her counsel, the court

reporter, and, if applicable, the videographer.

               16.     Nothing herein shall be construed as a waiver of the right o£ any parEy to

object to the admissibility of any evidence where such. objection is based on a ground o.r grounds

other than that the evidence involves Confidential Information, and nothing herein shall be

construed as an agreement that any Confident~.al. Information shall be withheld from or excluded

from evidence in this action.

               L7.     Nothing in this .Stipulation and Order shall be deemed an

acknowledgement by any party that discovery of Confidential Information is reasonably likely to

lead to the discovery of admissible evidence in this action, or an acknowledgment that particular

discovery requests are not burdensome or overbroad or otherwise objectionable.


                                                  -8-
   Case 1:19-cv-01152-LJV-JJM Document 106 Filed 12/22/20 Page 9 of 11




                 18.    Upon the conclusion of this litigation, including any and all appeals or

further proceedings, all Confidential Information supplied by either party, and all copies thereof,

shall be returned to the producing party or their counsel, or such Confidential Information shall

be certified in writing to have been deleted or. destroyed, or shall otherwise be disposed of as

ordered by the Court. Counsel may retain one set of all documents related to this litigation for

their records.

                 19,    The use of Confidential information for the purpose of any hearing or trial

that is open to the public is not addressed at this. time, but will be the subject of future

agreements or orders as the need may arise.


Dated: December 21, 2020
                                                HODGSON RUBS LLP
                                                Attorneysfor Defendant, MST Bank Corporation


                                                 B~    ~  /s/ Jodyann Galvin
                                                          Jodyann Galvin, Esq.
                                                          Pauline Muto, Esq.
                                                 The Guaranty Building
                                                 140 Pearl Street, Suite 100
                                                 Buffalo, New York 14202
                                                 Telephone: (716} 856-4000
                                                jgalvin@hodgsonruss.coin
                                                prrzuto@hodgsonruss. corm


Dated: December 21., 2020
                                               HAGERTY & BRADI'
                                               Attorneysfor Plaints Christine Saf~aceni

                                                By       /s/ Daniel J. Brady
                                                        Daniel J. Brady, Esq.
                                                        Michael A. Brady, Esq.
                                               69 Delaware Ave. Suit 1010
                                                -9-
 Case 1:19-cv-01152-LJV-JJM Document 106 Filed 12/22/20 Page 10 of 11




                                 Buffalo; NY 14202
                                 (716) 856-9443 office
                                 (716) 856-0511 fax
                                 dbr~ady~hager-ty.-beady. com.



SO ORDERED:



H .Jeremiah   cCarthy




                                 -10-
     Case 1:19-cv-01152-LJV-JJM Document 106 Filed 12/22/20 Page 11 of 11




                                                   EXHIBIT A
   AGREEMENT TO BE SOUND BY CONFIDENTIALITY STIPULATION AND ORDEl~

                         The undersigned .hereby acknowledges that he/she received a copy of the attached

  Confidentiality Stipulation and Order in this action, captioned Saraceni v. M&T Bank

  Corporation, (Case No. 19 ev 1152), pending in the U.S. District Court for the western District

 of New York, has read same, and agrees to: (1) be bound by all of the provisions thereof; and (2}

 submit to the jurisdiction and venue ot'the U.S. District Court for the Western District of New

 York for all..matters relating to his/her compliance with the obligations under flee Conftdentiality

 Stipulation and Order.



 Dated:
                                                     Name


                                                     Signature




                                                     -11-



002g00.11239 Litigation 15622551v1
        EXHIBIT 2




  TO BE SUBMITTED UNDER
SEAL PENDING COURT RULING
EXHIBIT 3
EXHIBIT 4
        EXHIBIT 5




  TO BE SUBMITTED UNDER
SEAL PENDING COURT RULING
        EXHIBIT 6




  TO BE SUBMITTED UNDER
SEAL PENDING COURT RULING
EXHIBIT 7
Jodyann Galvin
Partner
Direct Dial: 716.848.1520
jgalvin@hodgsonruss.com


                                                           February 11, 2021


Via E-Mail

Daniel J. Brady, Esq.
Hagerty & Brady
69 Delaware Avenue, Suite 1010
Buffalo, NY 14202

                     Re:      Saraceni v. M&T Bank Corporation;
                              Civil No. 19-CV-1152-LJV (W.D.N.Y.)

Dear Mr. Brady:

                 This letter relates to Plaintiff’s Responses to Defendant’s Second Request for
Production and Inspection of Documents and Things, dated December 3, 2020. Plaintiff has
objected to the request seeking her and her counsel’s communications with former M&T
employees who are non-parties related to the claims in the case on the basis of, among other
things, it “openly calls for the production of communications protected by the attorney client
privilege, the attorney work product doctrine, and is patently improper.” Plaintiff has also
objected on the basis that it is “vague, overbroad, unduly burdensome, out of proportion with the
needs of the case, and not likely to lead to the discovery of relevant information.” Plaintiff has
not provided a log of documents withheld on the basis of privilege which were created prior to
the filing of the litigation, despite two recent requests for that. This to some extent prevents
M&T from testing the claims of privilege.

                It is M&T’s position that communications between Ms. Saraceni and non-parties
do not implicate any of the privileges asserted. Please clarify whether plaintiff is asserting these
privileges for communications between herself and others (as opposed to communications
between your firm and others), and state the basis for any such assertion.

                It is also M&T’s position that communications between your firm and non-parties
would not be protected by the attorney-client privilege. Please clarify whether plaintiff is
asserting that such communications are protected by the attorney-client privilege, and state the
basis for any such assertion.

              M&T’s understanding is that you are relying on the work-product doctrine to
withhold documents responsive to the request for communications between your firm and non-
parties. M&T’s position is that, with respect to any communications between your firm and Mr.
Downs and/or his counsel, any work-product protection has been waived. See
Hedgeserv Ltd. v. Sungard Sys.Int'l Inc., 2018 WL 6538197 (S.D.N.Y. Nov. 20, 2018). It is also
M&T’s position that any work-product protection for communications with other non-party
witnesses may have been waived. Please clarify whether Ms. Saraceni is withholding responsive

                       The Guaranty Building, 140 Pearl Street, Suite 100 | Buffalo, New York 14202-4040 | 716.856.4000 | HodgsonRuss.com

                                         Albany  Buffalo  New Jersey  New York  Palm Beach  Rochester  Saratoga Springs  Toronto
Daniel J. Brady, Esq.
February 11, 2021
Page 2


documents based on the work-product doctrine. We note that the party withholding documents
on the basis of an asserted privilege bears the burden of showing that the protection exists and
that it has not been waived. Hedgeserv, 2018 WL 6538197 at *3.

               With respect to the objections on breadth and burden, we note that this request is
narrowly-tailored in time and scope (identifying only former employees of the Reverse Mortgage
Department). To address the claim of burden, M&T will narrow this particular request to just the
ten listed employees.

                                             Sincerely,




                                             Jodyann Galvin

JAG/bmo




002000.11239 Litigation 15765272v1
EXHIBIT 8
                                 HAGERTY & BRADY
                                     Attorneys and Counsellors at Law

Michael A. Brady                                                                         Edwin P. Hunter
                                                                                           of Counsel

Daniel J. Brady                                                                          Thomas V. Hagerty
                                                                                             Retired


                                                                        February 23, 2021



Jodyann Galvin Esq.
Hodgson Russ LLP
140 Pearl Street, Suite 100                                             VIA EMAIL
Buffalo, NY 14202-4040

Re:   Saraceni v. M&T Bank
      19-cv-1152
      Our File: 2019-2766

Dear Ms. Galvin:

      This letter is in response to yours of February 11, 2021. We find that letter
very confusing, but we will attempt to respond to it to the best of our abilities.

      Specifically, the letter raises questions regarding the objection Plaintiff
served on December 3, 2020 in response to M&T’s Second Request for
Production, which requested communications between Plaintiff’s counsel and
nonparty witnesses regarding the claims in this case.

      M&T had months in which to address or discuss Plaintiff’s objection. It
did not. Instead, on February 8, 2021, it served a subpoena duces tecum on a
nonparty witness seeking, inter alia, communications and/or draft declarations
exchanged with Plaintiff’s counsel. That subpoena is now the subject of a
pending motion to quash and for sanctions. Plaintiff’s arguments regarding the
foregoing work product objection are addressed in her motion and will be
decided by the Court.



          69 Delaware Avenue, Suite 1010, Buffalo, New York 14202 Telephone: (716) 856-9443 Fax: (716) 856-0511
       Regarding your statement that “Plaintiff has not provided a log of
documents withheld on the basis of privilege which were created prior to the
filing of the litigation,” we are a bit lost. Is it M&T’s position that it is entitled
to a log of communications between Plaintiff and her counsel made prior to the
filing of the lawsuit? On what basis would it be entitled to such a log?

       We have a hard time believing that the Court will require Plaintiff to log
her communications with her counsel. Moreover, it is less than clear from your
letter what request M&T has made that it believes would even result in such a
log. We previously requested clarification from you and Ms. Muto regarding
which requests from M&T would implicate a claim of privilege (See email of
February 8, 2021). We have received no clarification.

      Please clarify what it is you are referring to.

                                                    Very truly yours,

                                                    s/ Daniel J. Brady

                                                    DANIEL J. BRADY
                                                    dbrady@hagerty-brady.com

DJB:kak
cc: Pauline Muto, Esq. (via email)
     Michael A. Brady, Esq. (via email)
